DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Trevor Grove on 6/8/2022.

The application has been amended as follows: 
In the Claims submitted 3/24/2022:
Claim 1: In line 15, “…wherein the plurality of bowsprings are disposed circumferentially about a central axis of the multi-diameter thrust device; and wherein each bowspring of the plurality of bowsprings of each thrust cup of the one or more thrust cups comprises: 
a first main bowspring portion extending axially from the first axial end portion of the bowspring, wherein the first main bowspring portion is configured to be spaced circumferentially relative to the first main bowspring portions of adjacent bowsprings of the plurality of bowsprings; and 
a second main bowspring portion extending axially from the second axial end portion of the bowspring, wherein the first and second main bowspring portions meet at an intermediate axial location along the multi-diameter thrust device, and wherein the second main bowspring portion is associated with a plurality of discrete asymmetrical curved fingers extending radially from the second main bowspring portion and at least partially disposed radially within the second main bowspring portion of a neighboring bowspring adjacent each other along the axial length of the second main bowspring portion.”

Claim 10: The multi-diameter thrust device of claim 1, 
wherein each bowspring of the plurality of bowsprings of each thrust cup of the one or more thrust cups comprises: 

wherein the first main bowspring portion is configured to be spaced circumferentially apart from the first main bowspring portions of adjacent bowsprings of the plurality of bowsprings; and 


wherein the second main bowspring portion is configured to contact the second main bowspring portions of adjacent bowsprings of the plurality of bowsprings.

Claim 11: The multi-diameter thrust device of claim 1, 
wherein each bowspring of the plurality of bowsprings of each thrust cup of the one or more thrust cups comprises: 

wherein the first main bowspring portion comprises a slot extending therethrough axially along the first main bowspring portion; and


wherein the second main bowspring portion does not comprise a slot extending therethrough.

Claim 12: Cancelled.

Claim 15: A multi-diameter thrust device, comprising:
a mandrel configured to be used as a housing or a flow line; and
one or more thrust cups secured to the mandrel radially about the mandrel, each thrust cup of the one or more thrust cups comprising:
a first axial end hub disposed at a first axial end of the thrust cup radially about the mandrel, wherein the first axial end hub is configured to slide axially relative to the mandrel, and wherein the first axial end hub is configured to receive a flow of fluid through a gap formed between the first axial end hub and the mandrel;
a second axial end hub secured to the mandrel at a second axial end of the thrust cup radially about the mandrel, wherein the first axial end and the second axial end are opposite axial ends of the thrust cup, and wherein the second axial end hub of the thrust cup is configured to at least partially block the fluid from flowing axially past the second axial end of the thrust cup; and
a plurality of bowsprings configured to collapse radially, each bowspring of the plurality of bowsprings having a first axial end portion coupled to the first axial end hub and a second axial end portion coupled to the second axial end hub, wherein the plurality of bowsprings are disposed circumferentially about a central axis of the multi-diameter thrust device; and wherein each bowspring of the plurality of bowsprings comprises:
a first main bowspring portion extending axially from the first axial end portion of the bowspring, wherein the first main bowspring portion comprises a slot extending therethrough axially along the first main bowspring portion; and
a second main bowspring portion extending axially from the second axial end portion of the bowspring, wherein the first and second main bowspring portions meet at an intermediate axial location along the multi-diameter thrust device, and wherein the second main bowspring portion does not comprise a slot extending therethrough; 
a plurality of discrete asymmetrical curved fingers extending radially from the second main bowspring portion and at least partially disposed radially within the second main bowspring portion of a neighboring bowspring adjacent each other along the axial length of the second main bowspring portion; and
wherein each thrust cup of the one or more thrust cups is configured to receive a flow of fluid at the first axial end of the thrust cup, and to at least partially block the fluid from flowing axially past the second axial end of the thrust cup.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Carroll/           Primary Examiner, Art Unit 3674